         Case 4:18-cv-00070-CDL Document 123 Filed 02/23/21 Page 1 of 1


                         IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF GEORGIA
                                  COLUMBUS DIVISION

 WILHEN HILL BARRIENTOS, et al.,

                      Plaintiffs,
 v.

 CORECIVIC, INC.,                                  Civil Action No. 4:18-cv-00070-CDL

                      Defendant.



 CORECIVIC, INC.,

                      Counter-Claimant,
 v.

 WILHEN HILL BARRIENTOS, et al.,

                Counter-Defendants.




      ORDER ON PLAINTIFFS’ MOTION FOR LEAVE TO FILE EXHIBIT UNDER
                                 SEAL
       On February 22, 2021, Plaintiffs filed a Motion for Leave to File Exhibit Under Seal,

seeking permission to file publicly a redacted version and under seal an unredacted version of

Exhibit 5 in support of Plaintiffs’ Motion to Compel the response of Trinity Services Group, Inc.

to Plaintiffs’ Rule 45 subpoena for documents. For good cause shown, the Court hereby GRANTS

Plaintiffs’ motion for leave to file publicly a redacted version and under seal an unredacted version

of Exhibit 5.



Dated: February 23, 2021
S/Clay D. Land
U.S. District Judge
